1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES TRAYZON GILBERT,                         )   Case No.: 1:19-cv-01464-NONE-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION
13            v.                                          TO PROCEED IN FORMA PAUPERIS AS
                                                      )   MOOT
14                                                    )
     KATHLEEN ALLISON, et.al.,
                                                      )   [ECF No. 16]
15                    Defendants.                     )
                                                      )
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Charles Trayzon Gilbert is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20            On February 3, 2020, Plaintiff filed a second motion to proceed in forma pauperis in this case.
21   (ECF No. 16.) Inasmuch as Plaintiff was granted in forma pauperis status on November 5, 2019 (ECF
22   No. 6), Plaintiff’s current motion is denied as MOOT.
23
24   IT IS SO ORDERED.
25
     Dated:        February 5, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
